Citation Nr: 1757919	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for recurrent anal fissure with impairment of sphincter control.

2. Entitlement to a rating in excess of 20 percent for a scar, residual of anal fissure with impairment of sphincter control.


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from March 1987 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated July 25, 2016. The attorney notified the Veteran, and the Veteran has not objected to the attorney's withdrawal of representation. Since the private attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and the Veteran is thus unrepresented.  The below addresses only those issues that were certified to the Board.  The Veteran had previously perfected additional issues; as to those not certified, the AOJ has closed out these appeals and the Board finds no basis for further action.


FINDING OF FACT

In April 2017 and November 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal. 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal on the issue of entitlement to a rating in excess of 60 percent for recurrent anal fissure with impairment of sphincter control is met. 38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of the substantive appeal on the issue of entitlement to a rating in excess of 20 percent for a scar, residual of anal fissure with impairment of sphincter control is met. 38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2017). Withdrawal may be made by the Veteran or by an authorized representative. 38 C.F.R. § 20.204(c).

In April 2017, the Veteran submitted a statement expressing that he does not wish to continue his appeal to the Board. In a November 2017 statement, the Veteran also expressed that he wished to withdraw all active appeals.  

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter. Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the claims must be dismissed.


ORDER

Entitlement to a rating in excess of 60 percent for recurrent anal fissure with impairment of sphincter control is dismissed.

Entitlement to a rating in excess of 20 percent for a scar, residual of anal fissure with impairment of sphincter control is dismissed. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


